Eonorable (ieo) 11. 8heppard
     Co@roller    of Publio Aeootmte
     Auutlxi, Texas

     Dear&P.   3heppsrdi       Opinion so, 04060

                               Ret     3betber 06 not,,der      the
                                       roots uet rorth, a WirtJ~u
                                       employlasnt by the xerlt
                                       Eiyutam Council uhile at
                                       thes~,tdmetheIiudbamI


                                       On'regxmLr 3tate m'
,
i.                                     -Is ro~iddaa by the rider
                                        to the general appropcia-
                                       tioA IIll&.

     together rith UI iquiry   for an opipiota, as rollowei


               aA husba?nl Is elnyleyed by t&e Q&m,
          Rluh k Oyster t?OmsrdSSiOAOA regular .U$8t6
          salary.. 39.8 tife is employed by theWu%t           '
          8yst8tu couM11.

                 *May the rife be enqleye&by'the
          &Mrit 3ystem Council tur3 net coPPl&.st
          vith the r2der to the Qeneral Appre&7rl&-'
          t&on hill owering the restriotlons with.
          reference   to hnsban+axuZ wife e~oypleat
          by the atsteP

               26CtiOA 2(21) Of the gfJAt?3'Sbi
                                            @'OV'%eiOAS 02p0AI%@
     to 8. n. 20. 433, 4Wh tegislature, regular oeseiim, the
     ap~optiatdon bill for oxeoutive a& 4svL~strative     tipart-
     mnts of t&e 8tate goverrmwt is the riaar to vbleh yo~re-
     ra.    Zt ptvnaeet
Honorable Bee. il. 2heppard - page 2



         *Nono of the foregoily: apprapriatione
     for salaries shall be pakl or PaPrants ls-
     sued theref'or by'fho State Comptroller to
     any employee until the employee shall have
     Piled Bith the head of the depsrtnrent IA
     which he or ahe is employed a~ affIdatit
     shwry   his or her narita$ status, and if
     mudad,   uhether or not the spouse of such
     employee is alao employed IA one of the de-
     partmAtS Or shift stEtt3 and the A&V3 Or the
     doporttuezttuhere ouch spouse is employed, to-
     gether with the name of such spouse) l l on.

          The rider provides for a method of deterpdniag
which spouue shallreoelve pay1 the rider further po-
videe a method ofdeterrdning rhlah ofteoted euplogee is
to be retained IA the Btete employ, but.olearly forbldo
the payment of both rropl tfre irppropriation.

          Taeoasey~elplaintouodoes~th~ldtbin
8dw2A.vl~on (b) of .the rldar, in that neither ol the
tie0 4tfYeetedwas IA the empl.oy 0r the State at cup t!s-
lhl&lg the SlOAth Of JOnnary, l%l.

             Subdlvlsio~ ,(x0) of se&ion 2 of the 2enerrl pm-
riub~~     A&W   aoneideratiqn  proridstu


          Vie proper offG3er or 0rfl0er6or
     any State departlllents,bureaus, or d&tie-
     lone of Gtete a@noies   Bpe h.ereby author-
     Iced to make applioation for aAd aoaept
     any    girts,   grsnte,   or allotmente   or   frmd13
      from the IiIlitedStatea 6oveqeAt    to be
      used OA State f3o-operative end other Bed-
     -era1 projeote~ and pogranm %A Texas, in-
      cluding const.ruotion of @Uo     buildings,
      repairs and impPoveueAt8.    Any of euch
      Bederal funds as 0s~ be depooited in the
      Mate treasury are hereby appPopPiated
      to the speoifio purpose authorized   by the
      Federal OoverAueAt, aad subjeot to the
      limitation plaoed 011this act.*

          The grants ami contributions by the Federal BoPePA-
meat, which, under the scheme of 2worAuontal  oo-OperatiOn
with the state, m&he poesible the beAei%oent work of ouP 2tati
    lionorable Gee. it. Shcypard - page 3
I
1



    Welfare isoara,mvertholoss    puss into the State treasury
    for dfsburscment , accord.ing to the sohem Of governmental
    co-operation.

                 Sootion 6 Of Article VIII Of the COnetitutiOn
    aec1aPos t

                 “No money shall be drawn from the
         treasury but in pursuance of epeoiflc ap-
         propriations made by law,*,

              The gifts, grants and allotments of fmds from
    the United States Govermerit to be used on State co-opera-
    tive programs have been 8peoifLoally appropriate6 by the
    &+elatu.re in sub&vision (lo) abwe quoted.

              Subdtvislon (21) of the general departmental ap
    propri.ation bill does, therefore, apply to the eftuafion
    presented by you.




    FIRST ASSIS"A~~
    ATTORNXY GENEKAL               BY




     OS-MIS